Title: [James Madison] to [Henry Northup], 20 July 1834
From: Madison, James
To: Northup, Henry


                        
                            
                                Sir—
                            
                            
                                
                                    
                                
                                
                             July 20th. 1834—
                            
                        
                        
                        I have recd. your letter of the 13th. Inst. I can give you no information relating to the family of President
                            Finley except in the case of his son named (I believe) Ebenezar he was a student in Princetown College whilst I was—It
                            is true as stated to you that he had a defect in his mouth—there was such a natural cohesion of his lips that his mouth
                            could never be enlarged beyond a capacity to receive his solid food but in pieces not larger than his finger. It did not
                            naturally effect his enunciation; when laughing the defect was most conspicuous—I should suppose that the College
                            registers would give the names of the cotemporary students such of whom as are now living might be consulted—the only
                            living names which occur to me are Genl. Morgan Lewis, Colo. A Burr, & perhaps Colo. Aaron Ogden.
                        There was living a few years ago in Boston & I have not seen a notice of his death a gentleman named
                            Ebenezar Pemberton—who was a Tutor in the College at the period in question who probably must have had some knowledge.
                        
                            
                                
                            
                        
                    